Citation Nr: 1127212	
Decision Date: 07/21/11    Archive Date: 07/29/11

DOCKET NO.  10-04 331	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Entitlement to an effective date prior to August 6, 2008 for service connection for paroxysmal atrial fibrillation.


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


ATTORNEY FOR THE BOARD

Patricia Veresink, Associate Counsel


INTRODUCTION

The Veteran reported active duty service from June 1982 to July 1991.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a March 2009 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Waco, Texas.  

The Board notes that the Veteran submitted new evidence after the April 2010 supplemental statement of the case (SSOC), but failed to include a waiver of RO consideration regarding that evidence.  VA regulations require that pertinent evidence submitted by the appellant must be referred to the agency of original jurisdiction/RO for review and preparation of an SSOC unless this procedural right is waived in writing by the appellant.  38 C.F.R. §§ 19.37, 20.1304 (2007).  In this case, the new evidence is cumulative and duplicative of the evidence of record.  The evidence merely restates the Veteran's contentions by his own statement and the reiteration of them by his Congressman.  The Veteran therefore is not prejudiced by the lack of RO consideration of the new evidence.  


FINDING OF FACT

On August 6, 2008, more than one year following separation from service, the Veteran first filed a claim for service connection for paroxysmal atrial fibrillation.


CONCLUSION OF LAW

The requirements for an effective date prior to August 6, 2008 for the award of service connection for paroxysmal atrial fibrillation have not been met.  38 U.S.C.A. §§ 5103, 5103A, 5107, 5110 (West 2002); 38 C.F.R. §§ 3.159, 3.400 (2010).


REASONS AND BASES FOR FINDING AND CONCLUSION

Under the Veterans Claims Assistance Act of 2000 (VCAA), codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107 and 5126 (West 2002); see also 38 C.F.R.  §§ 3.102, 3.156(a), and 3.326(a) (2010), VA has a duty to notify the claimant of any information and evidence needed to substantiate and complete a claim, and of what part of that evidence is to be provided by the claimant and what part VA will attempt to obtain for the claimant.  38 U.S.C.A. § 5103(a); 38 C.F.R 
§ 3.159(b)(1). 

The Veteran's earlier effective date appeal arises from his timely July 2009 disagreement with the March 2009 rating decision assignment of August 6, 2008 as the effective date for service connection for paroxysmal atrial fibrillation.  VCAA notice regarding the service connection claim was furnished to the Veteran in October 2008.  Courts have held that once service connection is granted the claim is substantiated and further appealable issues such as the effective date are "downstream" issues and therefore, additional notice is not required, and any defect in the notice is not prejudicial.  Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007).  Therefore, no further notice is needed under VCAA.  At any rate, the Board notes that the October 2008 VCAA notice informed the Veteran about how VA determines an effective date.  The Veteran has received all essential notice, has had a meaningful opportunity to participate in the development of his claims, and is not prejudiced by any technical notice deficiency along the way.  See Conway v. Principi, 353 F.3d 1369 (Fed. Cir. 2004).  

The Board also finds that VA has complied with the VCAA's duty to assist by aiding the Veteran in obtaining evidence and affording him the opportunity to give testimony before the RO and the Board, although she declined to do so.  It appears that all known and available records relevant to the issue on appeal have been obtained and associated with the Veteran's claims file; the Veteran has not contended otherwise.

Under VA laws and regulations, the effective date of an award of disability compensation based on an original claim shall be the date of receipt of the claim or the date entitlement arose, whichever is later.  38 U.S.C.A. § 5110(a); 38 C.F.R. § 3.400.  However, if a claim is received within one year after separation from service, the effective date of an award of disability compensation shall be the day following separation from service.  38 U.S.C.A. § 5110(b)(1); 38 C.F.R. § 3.400(b)(2)(i).

The Veteran essentially contends that the effective date for service connection for paroxysmal atrial fibrillation should be from the date of his separation from service (July 1991).  The Veteran however submitted his claim more than one year after service.  When a claim is submitted more than one year after service, the effective date shall be the date of the receipt of the claim.  U.S.C.A. § 5110(a); 38 C.F.R. § 3.400.  The Veteran filed his claim in this case on August 6, 2008.  Therefore, the proper effective date of August 6, 2008, was afforded since the claim was received more than one year following the Veteran's separation from service.  

The Board has also considered whether any evidence of record prior to the Veteran's submission of his formal application for service connection on August 6, 2008, could serve as an informal claim in order to entitle the Veteran to an earlier effective date.  In this regard, any communication or action, indicating an intent to apply for one or more benefits under the laws administered by VA, from a claimant, his or her duly authorized representative, a Member of Congress, or some person acting as next friend of a claimant who is not sui juris (i.e. not competent) may be considered an informal claim.  Such informal claim must identify the benefit sought. 38 C.F.R. § 3.155 (2010).

After reviewing the record, the Board concludes that there are no documents submitted prior to August 6, 2008, indicating an intent to claim entitlement to service connection for paroxysmal atrial fibrillation.

It is further noted that, under 38 C.F.R. § 3.157 (2010), a report of examination or hospitalization will be accepted as an informal claim for benefits.  However, the provisions of 38 C.F.R. § 3.157 only apply once a formal claim for compensation or pension has been allowed or compensation disallowed because the disability is not compensable.  Here, the Veteran's August 2008 claim was not pre-dated by an adjudication of the type cited in 38 C.F.R. § 3.157(b), and, therefore, that regulation does not afford a basis for finding that an informal claim based on a report of examination or hospitalization was filed earlier than August 6, 2008.  38 C.F.R. § 3.157; Crawford v. Brown, 5 Vet. App. 33 (1993). 

In conclusion, there is no legal entitlement to an earlier effective date in this case.  Because the preponderance of the evidence is against the claim for an earlier effective date of service connection for paroxysmal atrial fibrillation, the benefit of the doubt rule does not apply, and the claim must be denied.  38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).


ORDER

An effective date prior to August 6, 2008, for the grant of service connection for paroxysmal atrial fibrillation is denied.




____________________________________________
ROBERT C. SCHARNBERGER
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


